DETAILED ACTION
The Amendment filed December 22, 2021 has been entered. Claims 16-18 have been withdrawn as of December 22, 2021. Currently, claims 1-18 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 12/22/2021 is acknowledged.

Claim Objections
Claim 8 is objected to because of the following informalities:
In claim 8, line 2, the phrase “the attached device” should be read as “the attachment device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 and 12, it is unclear what is included or excluded by the phrase “a cap substantially enclosing the through hole”. This is unclear because one of ordinary skill in the art would not be able to ascertain from the claims or instant specification as to how the phrase “substantially enclosing” is defined.

Regarding claim 7, there is a lack of antecedent basis for the phrase “the top”. For the purpose of examination, the phrase has been read as “a top”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stoor (US Pat. No. 5,709,475, hereinafter Stoor).

Regarding claim 1, Stoor teaches a mounting device for an electrical component (see Fig. 4, mounting device for sensor 39 including 28/30/34/36), the mounting device comprising: an elongate 
Stoor fails to specifically teach a cap substantially enclosing the through hole at one end of the elongate tubular body.
However, as described above, Stoor teaches an end portion substantially enclosing the through hole at one end of the elongate tubular body (see Fig. 4, end portion 36 enclosing the through hole as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Stoor such that the end portion was a cap so as to enclose the end of the through hole in a manner similar to that described by Stoor. This is because providing a cap would allow for various lengths of sensors to be accommodated without changing the entire mounting device of the sensor.

Regarding claim 2, Stoor above teaches all of the limitations of claim 1.
Furthermore, Stoor teaches that the elongate tubular body is a unitary piece (see Fig. 4, mounting device for sensor 39 including unitary piece comprising 28/30/34/36).

Regarding claim 3, Stoor above teaches all of the limitations of claim 1.
Stoor fails to teach that the cap has a diameter greater than a diameter of the elongate tubular body.
However, as described above, Stoor teaches an end portion substantially enclosing the through hole at one end of the elongate tubular body (see Fig. 4, end portion 36 enclosing the through hole as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the device of Stoor such that the end portion was a cap of a user desired diameter so as to enclose the end of the through hole in a manner similar to that described by Stoor. This is because providing a cap would allow for various lengths and widths of sensors to be accommodated without changing the entire mounting device of the sensor.

Regarding claim 4, Stoor above teaches all of the limitations of claim 1.
Furthermore, Stoor teaches that wherein the elongate tubular body is non-linear (see Fig. 4, non-liner section of 30 shown with threads 31).

Regarding claim 5, Stoor above teaches all of the limitations of claim 1.
Furthermore, Stoor teaches that the elongate tubular body is generally circular in cross section (see Fig. 4, elongated tubular body of 28/30/34/36 circular for round sensor 39).

Regarding claim 6, Stoor above teaches all of the limitations of claim 1.
Furthermore, Stoor teaches that the through hole is generally circular in cross section (see Fig. 4, elongated tubular body of 28/30/34/36 has circular through hole for round sensor 39).

Regarding claim 7, Stoor above teaches all of the limitations of claim 1.
Stoor teaches that the electrical component is located closer to the flange than to a top (see Fig. 6, sensor 39 within 28 is closer to the flange 32 than to the top of the engine).

Regarding claim 8, Stoor above teaches all of the limitations of claim 1.
Furthermore, Stoor teaches that the attachment device removably secures the electrical component to the elongate tubular body (see Fig. 4, sensor 39 removable attached via the attachment device 49 as shown).

Regarding claim 9, Stoor above teaches all of the limitations of claim 1.
Furthermore, Stoor teaches that the flange is at an opposite end of the elongate tubular body from the cap (or end portion) (see Fig. 4, flange 32 located at opposite end of body from the end portion 36).

Regarding claims 10 and 11, Stoor above teaches all of the limitations of claim 1.
Stoor fails to teach that the electrical component is a light; wherein the light is solar powered.
However, Stoor teaches that the mounting device is designed to hold an electronic component (see Fig. 4, elongated tubular body of 28/30/34/36 holds sensor 39).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Stoor such that the electronic component was any of a number of devices, including lights, solar powered lights, etc. This is because one of ordinary skill in the art would have recognized that the mounting device of Stoor solves the same problem as the claimed device, which is to securely attach an electronic component to a surface.
 
claim 12, Stoor teaches an electrical component (see Fig. 4, electronic device sensor 39 includes mounting device 28/30/34/36), comprising: an elongate tubular body having a longitudinal axis and a through hole coaxial with the longitudinal axis (see Fig. 4, elongated tubular body of 28/30/34/36 shown with through hole for sensor 39); an end portion substantially enclosing the through hole at one end of the elongate tubular body (see Fig. 4, end portion 36 enclosing the through hole as shown); a flange extending from the elongate tubular body (see Fig. 4, flange 32), the flange being separated from the end portion along the longitudinal axis (see Fig. 4, flange 32 separated from end potion 36 as shown); and an attachment device along the elongate tubular body to secure the electrical component to the elongate tubular body (see Fig. 4, attachment device 49 for securing sensor 39 provided as shown).
Stoor fails to specifically teach a cap substantially enclosing the through hole at one end of the elongate tubular body.
However, as described above, Stoor teaches an end portion substantially enclosing the through hole at one end of the elongate tubular body (see Fig. 4, end portion 36 enclosing the through hole as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Stoor such that the end portion was a cap so as to enclose the end of the through hole in a manner similar to that described by Stoor. This is because providing a cap would allow for various lengths of sensors to be accommodated without changing the entire mounting device of the sensor.

Furthermore, Stoor fails to teach that the electronic device is a light or includes a light source.
However, as described above, Stoor teaches that the mounting device is designed to hold an electronic component (see Fig. 4, elongated tubular body of 28/30/34/36 holds sensor 39).
Stoor such that the electronic component was any of a number of devices, including other sensors, lights, solar powered lights, etc. This is because one of ordinary skill in the art would have recognized that the mounting device of Stoor solves the same problem as the claimed device, which is to securely attach an electronic component to a surface.

Regarding claim 13, Stoor above teaches all of the limitations of claim 12.
Stoor fails to teach that the light is solar powered.
However, Stoor teaches that the mounting device is designed to hold an electronic component (see Fig. 4, elongated tubular body of 28/30/34/36 holds sensor 39).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Stoor such that the electronic component was any of a number of devices, including lights, solar powered lights, etc. This is because one of ordinary skill in the art would have recognized that the mounting device of Stoor solves the same problem as the claimed device, which is to securely attach an electronic component to a surface.

Regarding claim 14, Stoor above teaches all of the limitations of claim 12.
Furthermore, Stoor teaches that the flange is between a front surface of the light (electronic device) and the cap (end portion) (see Fig. 4, flange 32 between the front (left) surface of sensor 39 and the end portion 36 as shown).

Regarding claim 15, Stoor above teaches all of the limitations of claim 12.
Furthermore, Stoor teaches threading (31), the flange being between the threading and the cap (end portion) (see Fig. 4, threading 31 between flange 32 and the end portion 36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855